Rugg, C. J.
This is an action to recover a commission on a sale of real estate. It was tried before a "judge of the Superior Court, who found the facts and made a finding for the plaintiff. These facts must be accepted as true, for they are supported by. the *146evidence, and the contract between the plaintiff and the defendant, being oral, can be ascertained only from the testimony. The material facts are these: “The plaintiff, who was a real estate broker, had the defendant’s farm listed upon his books for sale for some time previous to July, 1915. . . . Some time later the plaintiff asked the defendant whether if Pitri would give $8,700 for the farm alone the defendant would sell to Pitri at that price, and the defendant said that he would give the plaintiff until noon the next day to see what he could do and would sell to Pitri for $8,700 and would pay a commission to the plaintiff.” “ It was not the understanding, nor was there any obligation on the part of the plaintiff to have a binding contract delivered by noon.” “The plaintiff saw Pitri, and Pitri agreed orally to pay $8,700 and was ready, able and willing to buy the farm at that price. The plaintiff told the defendant, on the next day in the morning, that Pitri had agreed to buy for $8,700, and presented to the defendant an agreement in the ordinary form to sell the estate, for the defendant’s signature, not signed, however, by Pitri. The defendant at the time made no objection to the fact that Pitri had not signed it, nor any suggestion of a deposit, but did desire to have his attorney pass upon the papers. The parties accordingly went to the attorney’s office, but owing to engagements of the attorney did not see him until almost noon. At the interview in the attorney’s office there was present also another customer. Reference then was made for the first time to a deposit and a signed agreement by Pitri. There was some discussion also between the attorney and the parties as to the possibility of the defendant being subject to a claim for a double commission. The defendant, because of fear of being exposed to a double commission, refused to sell to Pitri or to any one else, and left the room. Some weeks later he did sell to a third person. . . . He could have obtained from him on short notice a valid, binding contract to purchase at the price agreed upon, if he had not refused to sell.”
The defendant presented three requests for rulings. The first, to the effect that there could be no recovery unless before noon of the day in question the plaintiff produced “a customer ready, able and willing to enter into a binding, that is, written, contract to take the property,” was granted but without ruling that the actual' physical presence of the customer at the time and place *147was necessary. This modification was correct under the circumstances here disclosed.
The actual signature by the purchaser before noon of a binding obligation to buy was no part of the plaintiff’s contract with the defendant.
This and the other requests for rulings also raise the question whether a broker can recover a commission without procuring a binding contract of sale. It is settled that in some instances he may, provided that is his agreement with the landowner. In the case at bar the owner did not ask for that kind of a binding contract, nor suggest that he wanted it at the time when he naturally might have been expected to speak of it, if that was what he desired. It is not a universal principle that a binding contract must be actually executed before the broker is entitled to a commission. The broker need not procure such a binding contract unless that is expressly stated or fairly implied in his agreement. Fitzpatrick v. Gilson, 176 Mass. 477. Tombs v. Alexander, 101 Mass. 255. Willard v. Wright, 203 Mass. 406. Brilliant v. Samelas, 221 Mass. 302. The other requests for rulings were refused rightly.

Exceptions overruled.